Attorney’s Docket Number: TSMP20193644US01
Filing Date: 11/23/2020
Claimed Priority Date: 05/15/2020 (Provisional 63/025,332)
Applicants: Chen et al. 
Examiner: Younes Boulghassoul  

DETAILED ACTION
This Office action responds to the Election filed on 05/05/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention (drawn to a semiconductor structure), in the reply filed on 05/05/2022, is acknowledged. Applicant cancelled claims 17-20, added new claims 21-24, and indicated than claims 1-16 and 21-24 read on the elected Group Invention. The examiner agrees. Accordingly, pending in the instant application are claims 1-16 and 21-24.

Claim Objections
Claims 2, 7, and 9 are objected to because of the following informalities:
- Claim 2, L. 1: amend to -- The device of claim 1, further comprising--
- Claim 7, L. 1: amend to -- wherein a surface of the corner spacer--, due to lack of anteceding basis

- Claim 9, L. 4: amend to -- gate spacers along 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US2015/0084102)

Regarding Claim 1, Park (see, e.g., Figs. 7-8 and par. [0170]-[0213]) shows all aspects of the instant invention, including a device comprising:
- a fin (e.g., 304) protruding from a semiconductor substrate (e.g., 302)
- a gate stack (e.g., 324,320) over and along a sidewall of the fin
- a gate spacer (e.g., 340) along a sidewall of the gate stack and along the sidewall of the fin
- an epitaxial source/drain region (e.g., 304EP) in the fin and adjacent the gate spacer
- a corner spacer (e.g., 330) between the gate stack and the gate spacer (see, e.g., Fig. 8E), wherein the corner spacer extends along the sidewall of the fin (see, e.g., Fig. 8D: at surface 334), wherein a first region between the gate stack and the sidewall of the fin is free of the corner spacer (see, e.g., Fig. 8C: region overlapped by 320), wherein a second region between the gate stack and the gate spacer is free of the corner spacer (see, e.g., Fig. 8C: region above CH3).
Regarding Claim 3, Park (see, e.g., Figs. 8C-D and Par. [0180]) shows that the gate stack comprises a gate dielectric layer (e.g., 324) that physically contacts the corner spacer (e.g., 330).
Regarding Claim 4, Park (see, e.g., Par. [0068],[0188]) shows that the corner spacer (e.g., 130/330) comprises silicon oxide, silicon carbide, silicon oxycarbide, silicon oxynitride, silicon oxynitride, or silicon oxycarbonitride.
Regarding Claim 5, Park (see, e.g., Figs. 7A and 8D, and Par. [0204]) discloses that a width CW3 of the corner insulating spacer 330 may be selected within a range of about 1 to about 20 nm. Therefore, Park shows that corner spacer (e.g., 330) extends along the sidewall of the fin a distance that is in the range of 0.5 Å to 600 Å.
Regarding Claim 8, Park (see, e.g., Figs. 8B-C and Par. [0180]) shows that the gate stack comprises a gate dielectric (e.g., 324) and a gate electrode (e.g., 320), wherein the gate dielectric physically contacts the fin.

  Allowable Subject Matter
Claims 9-16 and 21-24 are allowable.
Claims 2 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose FinFET devices with gate spacers having some features of the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814